DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the claimed invention as found in independent claims 1, 13 and 20 comprising the accelerometer system and method which detects an acceleration using a light-emitting device to modulate, using a modulating device, the optical signal to produce a modulated optical signal; receive, using a photoreceiver, the modulated optical signal; convert, using the photoreceiver, the modulated optical signal into an electrical signal; process the electrical signal to obtain a processed electrical signal; transmit the processed electrical signal to the modulating device, wherein the modulating device is configured to modulate the optical signal based on the processed electrical signal and determine, based on the first processed electrical signal, a frequency value which determines an acceleration value in a housing comprising helium gas within a range of 0.1 torr to 760 torr.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PAUL M. WEST/Primary Examiner, Art Unit 2861